SUMMARY ORDER Petitioner Rokmanie Lall, a native and citizen of Guyana, seeks review of an August 1, 2016, decision of the BIA affirming the August 27, 2015, decision of an Immigration Judge (“U”) denying Lall’s applications for adjustment of status and waiver of inadmissibility and ordering her removed. In re Rokmanie Lall, No. A099 593 412 (B.I.A. Aug. 1, 2016), aff'g No. A099 593 412 (Immig. Ct. N.Y.C. Aug. 27, 2015). We assume the parties’ familiarity with the underlying facts and procedural history in this case, to which we refer only as necessary to explain our decision to deny the petition. We review the IJ’s decision as supplemented by the BIA. See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005); Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005). The only issue before us is Lall’s claim that the IJ violated her Fifth Amendment due process rights by prejudging her credibility related to her application to adjust her status to lawful permanent resident (“LPR”). We review constitutional claims de novo. See Luna v. Holder, 637 F.3d 85, 102 (2d Cir. 2011). Aliens are entitled to due process, meaning that they must be given the “opportunity to be heard at a meaningful time and in a meaningful manner.” Burger v. Gonzales, 498 F.3d 131, 134 (2d Cir. 2007) (quotation marks omitted). “To establish a violation of due process, an alien must show that she was denied a full and fair opportunity to present her claims or that the IJ or BIA otherwise deprived her pf fundamental fairness.” - Id. (quotation marks omitted). Although rare, remand may be required when an IJ demonstrates such bias and hostility toward an applicant that we “cannot conduct a meaningful review of the decision below.” Islam v. Gonzales, 469 F.3d 53, 55 (2d Cir. 2006); see Guo-Le Huang v. Gonzales, 453 F.3d 142, 148 (2d Cir. 2006). Remand is not warranted here because the IJ provided Lall a full and fair opportunity to present her claim without exhibiting bias or prejudging her credibility. Adjustment of status under 8 U.S.C. § 1255(a) generally requires the alien to have been “inspected and admitted” into the United States, and adjustment of status under subsection (i) for aliens not admitted requires physical presence in the United States on December 21, 2000. Accordingly, at issue before the IJ was whether Lall had been admitted to the United States after inspection or, if not, had been present in the United States in November 2000. When the IJ learned that Lall’s testimony would be the only evidence of her alleged admission in November 2000, the IJ warned Lall’s counsel that it was “going to be a really tough uphill battle,” noting the absence of evidence that Lall had been admitted at an airport. The IJ did not demonstrate that she was prejudging Lall’s credibility by warning counsel that Lall’s testimony might be insufficient, particularly given Lall’s admission that she had previously committed fraud to procure an immigration benefit. See Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (“An IJ may, either expressly or impliedly, rely on falsus in uno to discredit evidence that does not benefit from corroboration or authentication independent of the petitioner’s own credibility.”). Furthermore, by advising Lall’s attorney that corroboration might be necessary, the IJ appears to have been assisting Lall and fulfilling her “obligation to help develop the record.” Zhi Wei Pang v. BCIS, 448 F.3d 102, 111 (2d Cir. 2006). Indeed, after this warning, the IJ explored potential avenues of relief, indicated that she was inclined to waive Lall’s initial frauds, provided Lall two opportunities to testify, permitted Lall’s husband to testify, and asked if Lall wanted her mother-in-law to testify. On this record, Lall cannot establish that the IJ prejudged her credibility or denied her a full and fair opportunity to present her claims. Accordingly, her due process claim fails. See Burger, 498 F.3d at 134. We have considered Lall’s remaining arguments and conclude that they are without merit. For the foregoing reasons, the petition for review is DENIED.